PSM-240                                                    NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 11-1025
                                ___________

                          KAI DWAYNE INGRAM,
                                       Appellant

                                      v.

                   S.C.I. CAMP HILL; S.C.I. GREENE;
             Z. MOSLAK, S.C.I. Camp Hill, Hearing Examiner;
        LIEUTENANT CHILE, S.C.I. Camp Hill, for R.H.U. / Lock-up;
GRIEVANCE OFFICER CHRIS CHAMBERS, S.C.I. Camp Hill, R.H.U. Unit Manager;
      GRIEVANCE OFFICER IAN TAGGART, S.C.I. Camp Hill Facility;
         CORRECTIONAL OFFICER R. BROWN, S.C.I. Camp Hill;
       MEDICAL ADMINISTRATOR TERESA LAW, S.C.I. Camp Hill
                ____________________________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                    (D.C. Civil Action No. 3-08-cv-00023)
                 District Judge: Honorable John E. Jones III
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               October 12, 2011

      Before: AMBRO, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                       (Opinion filed: October 17, 2011)
                                ___________

                                 OPINION
                                ___________

PER CURIAM
       Kai Dwayne Ingram, a prisoner incarcerated at the State Correctional Institution

(“SCI”) Forest in Marienville, Pennsylvania, appeals from an order of the District Court

granting summary judgment on his civil rights claims in favor of the defendants. For the

following reasons, we will affirm.

                                              I.

       Ingram filed an amended complaint, pursuant to 42 U.S.C. § 1983, asserting that

his civil rights were violated in various respects while he was incarcerated at SCI Camp

Hill in 2007. Specifically, he claimed that: (1) correctional officer Reginald Brown filed

false misconduct charges against him in retaliation for his stated intention to file a

grievance; (2) three SCI Camp Hill employees denied him legal materials while he was

housed in the Restricted Housing Unit (“RHU”), which led to the dismissal of a

complaint he had filed against a nurse for forcing him to take medication; and (3) Teresa

Law, the medical administrator who handled Ingram’s grievance complaining of the

forced medication, was deliberately indifferent to his serious medical needs because she

did not take action to stop the forced medication. 1

       The defendants moved for summary judgment on the basis that Ingram failed to

exhaust his administrative remedies as required by the Prison Litigation Reform Act. The

motion was submitted to a Magistrate Judge, who recommended denying it because the

defendants failed to carry their burden of proof. Judge Vanaskie, who was assigned to

the case at the time, adopted the recommendation and scheduled the case for trial. At a


1
 Ingram asserted additional claims against additional defendants, which the District
Court dismissed pursuant to 28 U.S.C. § 1915A. He does not contest the dismissal of
                                              2
final pretrial conference, the defendants asked to file a renewed summary judgment

motion, but the Judge denied their request.

       Judge Vanaskie was thereafter elevated to this Court, and the case was reassigned

to Judge Jones and set for a new trial date. After reviewing the parties’ pretrial

submissions, Judge Jones ordered the defendants to file a renewed motion for summary

judgment based on the “potentially meritorious” arguments in their pretrial

memorandum. (July 8, 2010 Order at 1.) “[R]ather than proceed to trial with potentially

futile claims, [Judge Jones believed that] it [was] in the interest of judicial economy to

address [those] arguments before . . . conduct[ing] any further proceedings.” (Id.)

Accordingly, the defendants filed a renewed motion for summary judgment, which the

District Court granted on the basis that Ingram failed to exhaust his administrative

remedies and, alternatively, because Ingram’s claims failed on their merits. Ingram

timely appealed.

                                              II.

       The District Court possessed jurisdiction pursuant to 28 U.S.C. § 1331. We have

appellate jurisdiction under 28 U.S.C. § 1291. Our review of an order granting summary

judgment is plenary. Curley v. Klem, 298 F.3d 271, 276 (3d Cir. 2002). “A grant of

summary judgment is appropriate where the moving party has established that there is no

genuine dispute of material fact and the moving party is entitled to judgment as a matter

of law.” Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 266 (3d Cir. 2005) (internal

quotation marks omitted).


those claims on appeal.
                                              3
       Ingram contends that the District Court abused its discretion in allowing the

defendants to submit a renewed motion for summary judgment on their exhaustion

defense given Judge Vanaskie’s denial of their first summary judgment motion and

refusal to let them file a second. In particular, he contends that the law of the case

doctrine should have precluded reconsideration of the issue. 2 We disagree.

       The law of the case doctrine directs courts to “refrain from re-deciding issues that

were resolved earlier in the litigation.” Pub. Interest Research Grp. Of N.J. v.

Magnesium Elektron, Inc., 123 F.3d 111, 116 (3d Cir. 1997). However, a court may

reconsider earlier rulings so long as it provides an explanation for the reconsideration and

“take[s] appropriate steps so that the parties are not prejudiced by reliance on the prior

ruling.” Williams v. Runyon, 130 F.3d 568, 573 (3d Cir. 1997). Here, Judge Jones

notified the parties that he sought a renewed motion to avoid a potentially unnecessary

trial, surely an adequate justification for reconsideration. See Acumed LLC v. Advanced

Surgical Servs., Inc., 561 F.3d 199, 224 (3d Cir. 2009) (“[C]ourts’ resources are limited

and they should not be required to use those resources to conduct an unnecessary trial . . .

.”). And since Judge Jones was reviewing a different summary judgment record than

Judge Vanaskie, it is difficult to see how the law of the case doctrine precludes him from

granting summary judgment, especially absent any indication that Ingram was prejudiced

by the ruling. 3 See Krueger Assocs., Inc. v. Am. Dist. Tel. Co. of Pa., 247 F.3d 61, 65-66


2
  Ingram does not argue that the District Court erred in sua sponte directing the briefing
nor that he was denied an opportunity to present evidence in support of his claims.
3
  While the District Court concluded that the defendants failed to meet their burden on
their first motion for summary judgment, it did not affirmatively grant summary
                                              4
(3d Cir. 2001) (district court appropriately considered post-discovery summary judgment

motion despite having denied pre-discovery summary judgment motion); Preaseau v.

Prudential Ins. Co. of Am., 591 F.2d 74, 79-80 (9th Cir. 1979) (holding that the district

court did not abuse its discretion by granting summary judgment despite prior denial of

summary judgment by judge previously assigned to the case). Thus, while we understand

Ingram’s frustration with the apparent about-face, we cannot say that Judge Jones abused

his discretion by considering defendants’ renewed summary judgment motion. 4

       Furthermore, we agree with the District Court that the defendants were entitled to

summary judgment. 5 Turning to exhaustion first, we must determine whether Ingram

exhausted available administrative remedies “by evaluating [his] compliance with the

prison’s administrative regulations governing inmate grievances, and the waiver, ifError: Illegal entry in ToUnicode CMap
 any,

of such regulations by prison officials.” Spruill v. Gillis, 372 F.3d 218, 222 (3d Cir.


judgment to Ingram on the exhaustion issue. Accordingly, whether Ingram exhausted his
administrative remedies remained an issue to be resolved at or prior to trial. See Glaros
v. H.H. Robertson Co., 797 F.2d 1564, 1573 (Fed. Cir. 1986) (observing that an order
denying summary judgment “does not foreclose trial on the issues on which summary
judgment was sought”). Likewise, the defendants’ failure to object to the Magistrate
Judge’s report on their first summary judgment motion did not remove the issue from the
case or waive the defendants’ right to submit additional evidence in support of their
defense.
4
  We also find no basis for Ingram’s suggestion that the defendants fabricated evidence,
which appears to be premised on the fact that the evidence submitted in support of their
renewed summary judgment motion is more comprehensive than that submitted in
support of their first motion.
5
  Ingram argues that the District Court erred in deeming admitted the defendants’
statement of material facts due to Ingram’s failure to adhere to the specific dictates of the
Middle District’s Local Rule 56.1. See M.D. Pa. R. 56.1 (“All material facts set forth in
the statement required to be served by the moving party will be deemed to be admitted
unless controverted by the statement required to be served by the opposing party.”). We
need not decide that issue because the record establishes that summary judgment is
                                              5
2004). Since exhaustion is an affirmative defense, the defendants bear the burden of

proof. Brown v. Croak, 312 F.3d 109, 111 (3d Cir. 2002).

       Ingram clearly did not exhaust his retaliation claim against Brown. He was given

a hearing on the charges Brown filed against him, and the hearing examiner imposed

discipline, rejecting Ingram’s defense that Brown filed the charges in retaliation. Ingram

twice appealed that decision in accordance with the relevant administrative policy, DC-

ADM 801, but failed to invoke the third and final level of administrative review. Ingram

provides no explanation for that failure. 6 Instead, he contends that administrative

remedies were unavailable to him because additional grievances that he filed concerning

the alleged retaliation were rejected on the basis that they were submitted in accordance

with the prison’s general policy governing grievances as opposed to DC-ADM 801.

However, since Ingram has neither argued nor established that DC-ADM 801 was

unavailable to him, we fail to see how the unavailability of relief under a different policy

excuses exhaustion.

       As for his remaining claims, Ingram filed grievances complaining that he was

denied legal materials in the RHU and that medication was being forced upon him. He

never appealed the denial of those grievances as required by the relevant policy, but

asserts that exhaustion should be excused because he never received written responses to


warranted regardless of whether the defendants’ stated facts are deemed admitted.
6
  Although Ingram was at the Luzerne County Prison on a writ when his appeal was
rejected at the second level, he does not contend that he never received the prison’s
response to his appeal. Thus, he should have been capable of invoking the final level of
review within seven calendar days of the receipt of that response in accordance with DC-
ADM 801.
                                             6
his grievances. Although the record reflects that prison officials administered responses,

two of those responses issued after Ingram was transferred to another facility, SCI

Greene. Accordingly, it is possible that Ingram did not receive the responses due to his

transfer. But even assuming that exhaustion should be excused on that basis, summary

judgment is nevertheless warranted on the merits of Ingram’s remaining claims.

       Ingram cannot prevail on his access to courts claim because he failed to show any

“actual injury” resulting from the alleged denial of his right to court access. See Lewis v.

Casey, 518 U.S. 343, 348-53 (1996). Ingram points to the fact that a case he had filed

against a prison nurse who allegedly forced medication on him was dismissed, without

prejudice, for failure to file an application to proceed in forma pauperis or pay the filing

fee. (See Ingram v. Hamovitch, M.D. Pa. Civ. No. 07-1383.) There is no reason why he

could not have    efilled that case with the appropriate application within the limitations

period; indeed, he could have included it among the claims in this case.

       Nor can Ingram prevail on his Eighth Amendment claim against Law due to her

failure to take corrective action after being referred his grievance concerning forced

medication. First, it is not clear that Ingram has asserted a viable legal theory against

Law. See Santiago v. Warminster Twp., 629 F.3d 121, 130 n.8 (3d Cir. 2010)

(“Numerous courts, including this one, have expressed uncertainty as to the viability and

scope of supervisory liability after [Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009)].”).

Regardless, Ingram cannot establish that Law was deliberately indifferent to his serious

medical needs so as to establish an Eighth Amendment violation. See Estelle v. Gamble,

429 U.S. 97, 104-05 (1976). Law’s response to Ingram’s grievance, regardless of

                                              7
whether he received it, reflects her agreement with Ingram that he “do[es] not have to

take medication prescribed by the physician[]” and explains that he should complete a

medication refusal form if he did not want to take the medication. Furthermore, Ingram

may not predicate an Eighth Amendment violation on Law’s failure to prevent

medication from allegedly being forced on him at SCI Greene when there is no indication

that she had any awareness of how Ingram was being treated at that facility.

       Finally, Ingram asserts that the District Court abused its discretion in denying his

motion to compel SCI Greene to allow him to copy his medical records in the prison law

library so that he would not have to pay the prison to make copies for him at a greater

cost. The District Court declined to direct a procedure that was contrary to the prison’s

existing policies for obtaining copies. That ruling does not constitute an abuse of

discretion, cf. Tabron v. Grace, 6 F.3d 147, 158-59 (3d Cir. 1993) (indigent litigant must

bear his own litigation expenses), especially since it appears from Ingram’s prison

account that he had the means to pay for the copies at the rate charged by the prison had

he budgeted his money differently. Furthermore, Ingram was not prejudiced by the

District Court’s ruling since it is not clear how his medical records would have advanced

his claim against Law, which is based solely on her alleged inaction with respect to his

grievance. See Anderson v. Wachovia Mortg. Corp., 621 F.3d 261, 281 (3d Cir. 2010)

(“We review a district court’s discovery orders for abuse of discretion, and will not

disturb such an order absent a showing of actual and substantial prejudice.”).

       For the foregoing reasons, we will affirm the District Court’s grant of summary

judgment on Ingram’s claims and denial of his motion to compel.

                                             8